IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


JENNIFER SCOTT                           :        C.A.No. K19C-04-023 WLW
                                         :
            Plaintiff,                   :
                                         :
ESTATE OF JAMES MILTON                   :
TALEFF                                   :
         Defendant.                      :


                           Submitted: December 23, 2019
                             Decided: March 25, 2020


                                     ORDER

                         Upon Defendant’s Motion to Dismiss
                         Under Superior Court Rule 12(b)(6)
                                     DENIED


Gary E. Junge, Esquire of Schmittinger & Rodriguez, P.A., Dover, Delaware,
attorney for the Plaintiff.

William A. Crawford, Esquire & Krista E. Shevlin, Esquire, of Franklin & Prokopik,
Newark, Delaware, attorneys for the Defendant.




WITHAM, R.J.
                                      INTRODUCTION
          Presently before the Court is Defendant, the Estate of James Milton Taleff’s
(“the Estate’s”), Motion to Dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(6)
of the Delaware Superior Court Rules of Civil Procedure (“Rule 12(b)(6)”). After
considering Defendant’s Motion, Plaintiff’s Response in Opposition, and the record
of this case, it appears to the Court that:
                                FACTS AND PROCEDURE
          1. On April 13, 2017, Jennifer Scott, Plaintiff in this case, was injured in an
automobile accident.1 Plaintiff filed a complaint against the driver, James Milton
Taleff, on April 11, 2019.2 Sometime after that, Plaintiff found out that Mr. Taleff
passed away.3 Plaintiff filed the first Motion for Enlargement of Time Pursuant to
Superior Court Rule 4(j) on June 19, 2019, and it was granted.4 On October 17, 2019,
Plaintiff’s counsel opened the Ancillary Estate of James Milton Taleff in
Pennsylvania, and a Pennsylvania attorney was named as the Administrator of the
Estate.5 On November 20, 2019, Plaintiff filed a Motion to Substitute Defendants,
which was granted.6 On November 21, 2019, Plaintiff filed an Amended Complaint



1
 Plaintiff’s Response to Defendant Estate of James Milton Taleff’s Motion to Dismiss the
Amended Complaint (“Pl. Response”) at 4.
2
    Id.
3
    Id.
4
 See Plaintiff’s Motion for Enlargement of Time Pursuant to Rule 4(j). Received by the Court of
June 19, 2019. It appears from the record that Plaintiff learned about the death of Mr. Taleff
sometime after April 11, 2019, but before June 19, 2019.
5
 Defendant Estate of James Milton Taleff’s Motion to Dismiss the Amended Complaint (“Def.
Mot”) ¶ 3. Presumably, around the same time, Mr. Taleff’s death was suggested upon the record.
6
    Motion for Substitution Defendants Pursuant to Superior Court Civil Rule 25(a)(1).


                                                 2
naming the Estate as Defendant.7 On the same day, Plaintiff also filed another
Motion for Enlargement of Time Pursuant to Superior Court Rule 4(j) to serve the
Estate.8 Defendant filed a Motion to Dismiss the Amended Complaint for failure to
state a claim, and Plaintiff responded.
                                 PARTIES’ CONTENTIONS
          2. Defendant argues that the Amended Complaint is barred by the statute of
limitations because it was filed over two years from the date of the motor vehicle
accident.9 Defendant states that because the Estate was not notified of the action
within the time period required by the Superior Court Civil Rule 15(c)(3) (“Rule
15(c)(3)”), the action is not timely.10 Plaintiff argues that the notice requirement of
Rule 15(c)(3) was, in fact, satisfied in this case because Plaintiff complied with the
timing requirements of the Superior Court Civil Rules of Procedure.11 Plaintiff
claims that according to Superior Court Civil Rule 25, she had 90 days after the
discovery of Mr. Taleff’s death to substitute defendants and 120 days from the date
of the original filing to serve the Estate with the Amended Complaint, regardless of
the fact that the Statute of Limitations has ran out.12 Plaintiff further explains that



7
    Id. Defendant mistakenly referred to the date of the filing as November 21, 2017.
8
 See Plaintiff’s Motion for Enlargement of Time Pursuant to Rule 4(j). Received on November
21, 2019.
9
    See Id. ¶ 4-5.
10
   See Id. at ¶ 14. Defendant appears to suggest that according to the Superior Court Civil Rule
15(c)(3), the Estate should have been notified that it was a party to this action within two years
from the time the original Complaint was filed.
11
     See Pl. Response at 4.
12
  See Id. at 3-4; See also Super. Ct. Civ. R. 25(a)(1) (time limit to substitute defendants); Super.
Ct. Civ. R. 4(j) (time limit to serve a party after the complaint has been filed).


                                                  3
the time to serve the Estate was properly prolonged by the two subsequent extensions
granted by the Court.
                                   STANDARD OF REVIEW
          3. On a motion to dismiss pursuant to Rule 12(b)(6), the moving party bears
the burden of demonstrating that “under no set of facts which could be proven in
support of its [complaint] would the [plaintiff] be entitled to relief.”13 Upon this
Court's review of a motion to dismiss, “(i) all well-pleaded factual allegations are
accepted as true; (ii) even vague allegations are well-pleaded if they give the
opposing party notice of the claim; (iii) the Court must draw all reasonable
inferences in favor of the non-moving party; and (iv) dismissal is inappropriate
unless the plaintiff would not be entitled to recover under any reasonably
conceivable set of circumstances susceptible of proof.”14
                                         DISCUSSION
          4. According to 10 Del. C. § 8119, “No action for the recovery of damages
upon a claim for alleged personal injuries shall be brought after the expiration of 2
years from the date upon which it is claimed that such alleged injuries were
sustained…”15 However, Rule 15 provides for a way to toll the statute of limitations
by relating an amendment to the date of the original pleading.16 Specifically, when
it comes to relating the amendment that is based on the change of the party against
whom the claim is asserted, certain conditions must be met.17 The Rule states that

13
  Alpha Contracting Services, Inc., 2019 WL 151482, at *1 (Del. Super. Jan. 9, 2019) (citing
Daisy Constr. Co. v. W.B. Venables & Sons, Inc., 2000 WL 145818, at *1 (Del. Super. Jan. 14,
2000)).
14
     Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002).
15
     10 Del. C. § 8119.
16
     See Super. Ct. Civ. R. 15.
17
     See Super. Ct. Civ. R. 15(c)(3).
                                                 4
the amendment relates back if (1) the claim asserted in the amendment arises out of
the same conduct, transaction, or occurrence described in the original pleading, (2)
within the period “provided by the statute or these Rules for service…the party to be
brought in by amendment (A) has received notice of the institution of the action..,
and (B) knew or should have known that, but for a mistake concerning the identity
of the proper party, the action would have been brought against the party.”18
Additionally, Rule 25 provides a process of substituting a party and states that in the
event of death, a party may be substituted no later than 90 days after the death is
suggested upon the record by service of a statement of the fact of the death…”19
Finally, Rule 4(j) provides that a party must be served within 120 days from the
filing of the complaint.20
           5. Here, it appears that the Amended Complaint was properly filed and served
in a manner prescribed by the Rules, and it should relate back to the date of the
original filing. First, the claim asserted in the Amended Complaint clearly arose out
of the same conduct as the claim asserted in the original pleading because the same
claim is presented in both pleadings. Even though the notice to the Estate was given
after the statute of limitations ran out, Rule 15(c)(3) provides that either the statute
or the Rules may provide the time limit for the notice. Furthermore, this Court stated
that the amendment of Rule 15, which occurred on December 1, 1993, expanded the
circumstances that allowed the relation of amendments to the original filing dates.21




18
     Id.
19
     See Super. Ct. Civ. R. 25(a)(1).
20
     Super. Ct. Civ. R. 4(j).
21
     See Lemanski v. Jones, 1994 WL 636971 at *1 (Del. Super. Apr. 5, 1994).


                                                5
           6. Given the fact that Plaintiff timely filed extensions for the service of the
Complaint and also filed a Motion to Substitute Defendants in accordance with the
Rules, the filing date of the Amended Complaint should relate back to the date of
the original filing. Taylor v. Champion, a case quoted by Defendant, is
distinguishable from this case because here Plaintiff sought extensions to properly
serve or give notice of the action to Defendant.22 In Taylor, it appears that the
plaintiff simply waited to file an Amended Complaint and did not follow the proper
process for service outlined in the Rules.
           7. Moreover, a more recent Delaware case clarified the interpretation of Rule
15.23 The Court stated that “[i]nterpreting the two rules in conjunction, Rules
15(c)(3) and 4(j) provide that a new party named in the amended complaint must
receive notice of the institution of the lawsuit within either the period set forth in the
statute of limitations or, if the statute of limitations has since expired, within 120
days of the institution of the action.”24 Therefore, because this Court granted
Plaintiff’s extensions for serving the Estate under Rule 4(j), the notice was properly
given within the time period provided by the Rules.25 Similarly, the Estate
Administrator knew or should have known within the time period provided by the
Rules that the action would have been brought against the Estate but for the mistake
of Defendant’s identity because once the death of Mr. Taleff was discovered,


22
     See Taylor v. Champion, 623 A.2d 1072 (Del. 1997).
23
     See Concklin v. WKA Fairfax, LLC., 2016 WL 6875960 (Del Super. Nov. 16, 2016).
24
     Id.
25
   It should be noted that it is not entirely clear when the statement of Mr. Taleff’s death was
recorded. However, the action should not be dismissed at this point based on the fact that requires
clarification, especially given the fact that this Court granted the Motion to Substitute Defendants
pursuant to Rule 25.


                                                 6
Plaintiff took steps necessary to notify the Estate and to comply with the Superior
Court Rules.
                                 CONCLUSION
      8. For the reasons mentioned above, Defendant’s Motion to Dismiss is
DENIED.


      IT IS SO ORDERED.
                                                   /s/William L. Witham, Jr.
                                                   Resident Judge




                                         7